Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the reply filed on 7/22/2021. Claims 1-20 are pending. This Office Action is Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
 
Response to Arguments
	A) Applicant’s arguments with respect to claim(s) 1, 15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U. S. C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrated into a practical application or significantly more.
	Regarding claim 1, 15 and 19, the claim is directed to an abstract idea as reciting the limitations “compute risk score” and “generate a plurality of visualizations.”  The aforementioned steps are “mental process/mathematical calculation/” as broadly interpreted said steps could be performed in the human mind. Therefore, the claim recites an abstract idea.  
	Said abstract idea and/or judicial exception is not integrated into a practical application as the claim does not recite any other active steps that utilize determination result into a practical application.  It’s noted that the claims recite additional elements (i.e., processor/memory, computing system).  However, said additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of detecting or determining operation etc.,) such that it amounts no more than mere instructions to apply the exception or abstract idea using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
US Applications 2013/0254535, 2015/0156194 and 2011/0154027.  As discussed above, the additional elements recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claim is directed to non-statutory subject matter.

	Regarding claims 2-14, 16-17 and 20; the dependent claims are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims recite an abstract idea without being integrated into a practical application or significantly more.




	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bania et al. (US 20180241761) in view of Yadav et al. (20200120144).

	As per claim 1, Bania teaches a non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to:
compute risk scores relating to points corresponding to events in a computing environment, using a plurality of different risk score computation techniques (Bania, Paragraph 0029 recites “Thus, referring to FIG. 4, in accordance with example implementations, a technique 400 includes receiving (block 404) data that identifies a plurality of security threat indicators ( behavior anomalies, for example) that are exhibited by behaviors of a plurality of entities that are associated with a computer system. A given security threat indicator indicates an activity by an entity of the plurality of entities and is associated with at least one of a confidence score that represents a measure of confidence that the activity is associated with a security threat or a risk score that represents an impact of the security threat. The technique 400 includes selectively grouping (block 408) the identified security threat indicators into collections based at least in part on relations among the entities. Moreover, the technique 400 includes selectively reporting (block 412) the collections to a security operations center based at least in part on the risk and confidence scores that are associated with the collections.” Risk scores and confidence scores are different types of computation techniques).


a second visualization displaying  the points and displaying a  second set of the-risk scores computed using a second risk score computation technique of the different risk score computation techniques, wherein the points and the second set of risk scores are displayed relative to one another on the second visualization.
	However, in an analogous art Yadav teaches generate a plurality of visualizations representing the points, the plurality of visualizations comprising: a first visualization displaying points and displaying a first set of the-risk scores computed using a first risk score computation technique of the different risk score computation techniques, wherein the points and the first set of risk scores are displayed relative to one another on the first visualization, and a second visualization displaying  the points and displaying a  second set of the-risk scores computed using a second risk score computation technique of the different risk score computation techniques, wherein the points and the second set of risk scores are displayed relative to one another on the second visualization (Yadav, Fig. 8-10, display graphs with correlate to one another).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Yadav’s multi-dimensional drift nuance intelligence threat engine with Bania’s Reporting Behavior Anomalies because the use of similar correlated graphs would help to view different types of scores.
Regarding claims 15 and 19, claims 15 and 19 are directed to a system and a method associated with the non-transitory machine-readable storage medium of claim 1. Claims 15 and 19 are of similar scope to claim 1, and are therefore rejected under similar rationale.

Claims 2-4, 6, 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bania et al. (US 20180241761) and Yadav et al. (20200120144) and in further view  Kibler et al. (US 20190052664). 

	As per claim 2, Bania in combination with Yadav teaches the non-transitory machine-readable storage medium of claim 1, but fails to teach wherein the computing of a first risk score of the risk scores comprises combining an anomaly score and an impact score.
	However, in an analogous art Kibler teaches wherein the computing of a first risk score of the risk scores comprises combining an anomaly score and an impact score (Kibler, Paragraph 0118 recites “In embodiments, the cybersecurity risk program of the CyberMatics system can calculate the implicit risk score as the combination of the current threat environment and impact of those threats to the client's organization without considering the benefit of any existing cybersecurity controls.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Kibler’s system and method for assessing cybersecurity risk of computer network with Bania’s Reporting Behavior Anomalies because the use of anomaly and impact scores would result in a more comprehensive result.
	As per claim 3, Bania in combination with Yadav teaches the non-transitory machine-readable storage medium of claim 1, but fails to teach wherein the computing of the risk scores comprises computing, for a first point of the points: a first risk score based on combining, using a first risk score computation technique, an anomaly score and an impact score for the first point, and a second risk score based on combining, using a second risk score computation technique, the anomaly score and the impact score for the first point.
	However, in an analogous art Kibler teaches wherein the computing of the risk scores comprises computing, for a first point of the points: a first risk score based on combining, using a first risk score computation technique, an anomaly score and an impact score for the first point, and a second risk score based on combining, using a second risk score computation technique, the anomaly score and the impact score for the first point (Kibler, Paragraph 0118 recites “Implicit Risk. In embodiments, the cybersecurity risk program of the CyberMatics system can calculate a score for the implicit risk of the computer network, which is the risk a client is exposed to, without taking into consideration any prevention measures taken within the client's computer network. In embodiments, the cybersecurity risk program of the CyberMatics system can calculate the implicit risk score as the combination of the current threat environment and impact of those threats to the client's organization without considering the benefit of any existing cybersecurity controls. To develop a client's threat risk score, the cyber model of the cybersecurity risk program can be configured to evaluate a client's cyber security system profile against the general cyber threat environment globally, common vulnerabilities in computing environments, and common threat scenarios that account for a predetermined percentage of known corporate security breaches. Exemplary common threat scenarios include web application attacks, point of sale intrusion, insider and privilege misuse, physical theft and loss, crimeware, and cyber espionage. In embodiments, the graphical user interface can display the underlying threat and business impact scores that make up implicit risk in response to the client selecting a link in the frame of the graphical user interface displaying the implicit risk score.” The first and second visualizations are being interpreted that the a display will be capable of performing multiples risk scores for a plurality of a network.  Such as Paragraph 0046 recites “The cyber risk calculation module is configured to analyze operational characteristics of the computer network at each time using a risk model to determine an updated value of the cybersecurity risk parameter at the given time.” Where updated scores would read on a second score because of an updated parameter.).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Kibler’s system and method for assessing cybersecurity risk of computer network with Bania’s Reporting Behavior Anomalies because the use of anomaly and impact scores would result in a more comprehensive result.
	
	As per claim 4, Bania in combination with Yadav and Kibler teaches the non-transitory machine-readable storage medium of claim 3, Kibler further teaches wherein the first risk score is based on a product of the anomaly score and the impact score for the first point, and the second risk score is based on a mean using the anomaly score and the impact score for the first point (Kibler, Paragraph 0117 recites “The client is able to see its cyber risk maturity score relative to the range of scores of its peers and determine visually within the graphical user interface of the client portal if they are at the low or high end of the range with their cyber maturity score when compared to their peers. In embodiments, the cybersecurity risk program of the CyberMatics system is configured to calculate a peer range having endpoints comprising an average high and an average low cyber risk maturity score for the peer universe with a normal range determined therebetween. The cybersecurity risk program is configured to determine an average value of the cyber risk maturity scores for the peer universe and to calculate the client's cyber risk maturity score expressed as a percentage of the average value. In embodiments, the cybersecurity risk program is configured to determine the cyber risk scoring as a snapshot in time or as trending data over time (such as, over a one-year period, for example that can be depicted by the display module of the cybersecurity risk program in the graphical user interface as a trend line.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Kibler’s system and method for assessing cybersecurity risk of computer network with Bania’s Reporting Behavior Anomalies because the use of anomaly and impact scores would result in a more comprehensive result.

	As per claim 6, Bania in combination with Yadav and Kibler teaches the non-transitory machine-readable storage medium of claim 3, Kibler further teaches wherein the first risk score is computed using a first formula responsive to a first relationship between the anomaly score and the impact score for the first point, and is computed using a second formula responsive to a second relationship between the anomaly score and the impact score for the first point (Kibler, Paragraph 0091 recites “Referring to FIG. 3, initially, the CyberMatics system 150 can be used to conduct a risk assessment process via the cyber risk model application. The risk model contains the elements, formulas, and data fields for the initial assessment that is completed during the underwriting process. The CyberMatics system 150 includes the Underwriting Portal 155 to implement and automate the initial application and risk assessment process.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Kibler’s system and method for assessing cybersecurity risk of computer network with Bania’s Reporting Behavior Anomalies because the use of anomaly and impact scores would result in a more comprehensive result.

	As per claim 7, Bania in combination with Yadav and Kibler teaches the non-transitory machine-readable storage medium of claim 6, Kibler further teaches wherein the first formula comprises a product of the anomaly score and the impact score for the first point, and the second formula comprises a mean using the anomaly score and the impact score for the first point (Kibler, Paragraph 0117 recites “The client is able to see its cyber risk maturity score relative to the range of scores of its peers and determine visually within the graphical user interface of the client portal if they are at the low or high end of the range with their cyber maturity score when compared to their peers. In embodiments, the cybersecurity risk program of the CyberMatics system is configured to calculate a peer range having endpoints comprising an average high and an average low cyber risk maturity score for the peer universe with a normal range determined therebetween. The cybersecurity risk program is configured to determine an average value of the cyber risk maturity scores for the peer universe and to calculate the client's cyber risk maturity score expressed as a percentage of the average value. In embodiments, the cybersecurity risk program is configured to determine the cyber risk scoring as a snapshot in time or as trending data over time (such as, over a one-year period, for example that can be depicted by the display module of the cybersecurity risk program in the graphical user interface as a trend line.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Kibler’s system and method for assessing cybersecurity risk of computer network with Bania’s Reporting Behavior Anomalies because the use of anomaly and impact scores would result in a more comprehensive result.

	As per claim 20, Bania in combination with Yadav teaches the method of claim 19, but fails to teach computing third risk scores relating to the points corresponding to the events in the computing environment, using a third risk score formula that combines anomaly scores and impact scores in a third way different from the first way and the second way; and generating a third visualization including representations of the points relative to contours representing respective different third risk scores.
	However, in an analogous art Kibler teaches computing third risk scores relating to the points corresponding to the events in the computing environment, using a third risk score formula that combines anomaly scores and impact scores in a third way different from the first way and the second way; and generating a third visualization including representations of the points relative to contours representing respective different third risk scores (Kibler, Paragraph 0118 recites “Implicit Risk. In embodiments, the cybersecurity risk program of the CyberMatics system can calculate a score for the implicit risk of the computer network, which is the risk a client is exposed to, without taking into consideration any prevention measures taken within the client's computer network. In embodiments, the cybersecurity risk program of the CyberMatics system can calculate the implicit risk score as the combination of the current threat environment and impact of those threats to the client's organization without considering the benefit of any existing cybersecurity controls. To develop a client's threat risk score, the cyber model of the cybersecurity risk program can be configured to evaluate a client's cyber security system profile against the general cyber threat environment globally, common vulnerabilities in computing environments, and common threat scenarios that account for a predetermined percentage of known corporate security breaches. Exemplary common threat scenarios include web application attacks, point of sale intrusion, insider and privilege misuse, physical theft and loss, crimeware, and cyber espionage. In embodiments, the graphical user interface can display the underlying threat and business impact scores that make up implicit risk in response to the client selecting a link in the frame of the graphical user interface displaying the implicit risk score.” The first and second visualizations are being interpreted that the a display will be capable of performing multiples risk scores for a plurality of a network.  Such as Paragraph 0046 recites “The cyber risk calculation module is configured to analyze operational characteristics of the computer network at each time using a risk model to determine an updated value of the cybersecurity risk parameter at the given time.” Where updated scores would read on a second or third score because of an updated parameter.).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Kibler’s system and method for assessing cybersecurity risk .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bania et al. (US 20180241761), Yadav et al. (20200120144) and Kibler et al. (US 20190052664) and in further view of Verma et al. (US 2019/0132224).

	As per claim 5, Bania in combination with Yadav and Kibler teaches the non-transitory machine-readable storage medium of claim 4, but fails to teach wherein the mean using the anomaly score and the impact score for the first point comprises a harmonic mean.
	However, in an analogous art Verma teaches wherein the mean using the anomaly score and the impact score for the first point comprises a harmonic mean (Verma, Paragraph 0091 recites “In Table 1, above, four metrics used to evaluate the use of the label propagation algorithm are shown. Those four metrics include: accuracy, precision, recall, and F1. The accuracy metric represents the ratio of correctly predicted outlier entities over the total number of outlier entities. The precision metric represents the ratio of correctly predicted outlier entities to the total predicted outlier entities. The recall metric represents the ratio of correctly predicted outlier entities to all entities in an actual class. The F1 metric represents the harmonic mean of precision and recall.”).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Verma’s systems and methods for identifying and mitigating .
	
Claims 8-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bania et al. (US 20180241761) and Yadav et al. (20200120144) and in further view  and in further view of Osborn et al. (US 2007/0239495).

	As per claim 8, Bania in combination with Yadav teaches the non-transitory machine-readable storage medium of claim 2, but fails to teach wherein the first visualization comprises a first scatter plot relating anomaly scores to impact scores, and the second visualization comprises a second scatter plot relating anomaly scores to impact scores.
	However, in an analogous art Osborn teaches wherein the first visualization comprises a first scatter plot relating anomaly scores to impact scores, and the second visualization comprises a second scatter plot relating anomaly scores to impact scores (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data. 
	
	As per claim 9, Bania in combination with Yadav and Osborn teaches the non-transitory machine-readable storage medium of claim 8, Osborn further teaches wherein the first scatter plot comprises iso-contour curves corresponding to respective risk scores, and the second visualization comprises a second scatter plot relating anomaly scores to impact scores, wherein each iso-contour curve of the iso-contour curves in the first and second scatter plots represent a respective same risk score (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a Iso-contour is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data.  

	As per claim 10, Bania in combination with Yadav and Osborn non-transitory machine-readable storage medium of claim 9, Osborn further teaches wherein the instructions upon execution cause the system to: define bins in the first scatter plot using the iso-contour curves of the first scatter plot, wherein a bin of the bins in the first scatter plot comprises a representation of at least one point of the points; and define bins in the second scatter plot using the iso-contour curves of the second scatter plot, wherein a bin of the bins in the second scatter plot comprises a representation of at least one point of the points (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a Iso-contour is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Kibler’s system and method for assessing cybersecurity risk of computer 

	As per claim 11, Bania in combination with Yadav and Osborn non-transitory machine-readable storage medium of claim 10, Osborn further teaches wherein each bin of the bins in the first scatter plot represents a respective range of risk scores, and each bin of the bins in the second scatter plot represents a respective range of risk scores (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data.  

	As per claim 12, Bania in combination with Yadav and Osborn non-transitory machine-readable storage medium of claim 10, Osborn further teaches wherein the bins in the first scatter plot are defined by further drawing curves that intersect the iso-contour curves of the first scatter plot, and the bins in the second scatter plot are defined by further drawing curves that intersect the iso-contour curves of the second scatter plot (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data.  

	As per claim 13, Bania in combination with Yadav and Osborn non-transitory machine-readable storage medium of claim 10, Osborn further teaches wherein the instructions upon execution cause the system to: receive a user selection of a first bin of the bins in the first scatter plot; and responsive to the user selection, generate a representation of points represented in the first bin (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data.  

	As per claim 14, Bania in combination with Yadav and Osborn non-transitory machine-readable storage medium of claim 10, Osborn further teaches wherein bins in a first part of the first scatter plot are larger than bins in a second part of the first scatter plot (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data.  

	As per claim 16, Bania in combination with Yadav system of claim 15, but fails to teach wherein a contour of the contours in the first visualization comprises a first iso-contour that represents an individual risk score, and a contour of the contours in the second visualization comprises a second iso-contour that represents the individual risk score, the first iso-contour and the second iso-contour having different orientations.
	However, in an analogous art Osborn teaches wherein a contour of the contours in the first visualization comprises a first iso-contour that represents an individual risk score, and a contour of the contours in the second visualization comprises a second iso-contour that represents the individual risk score, the first iso-contour and the second iso-contour having different orientations (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data.  

	As per claim 17, Bania in combination with Yadav and Osborn system of claim 16, Osborn further teaches wherein the instructions are executable on the processor to: draw curves in the first visualization to provide bins with boundaries defined by the curves in the first visualization and the contours in the first visualization; and draw curves in the second visualization to provide bins with boundaries defined by the curves in the second visualization and the contours in the second visualization (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data.  

	As per claim 18, Bania in combination with Yadav and Osborn system of claim 17, Osborn further teaches wherein bins adjacent a lower left corner of the first visualization are smaller than bins adjacent an upper right corner of the first visualization, and wherein bins adjacent a lower left corner of the second visualization are larger than bins adjacent an upper right corner of the second visualization (Osborn, Paragraph 0081 recites “FIG. 10A shows a "Scatter Chart" page 430 comprising a scatter chart 432, which in this instance is a multi-dimensional graphical plot for all assessed applications. The scatter chart 432 plots risk scores 434 having a range of 0-10 on the X-axis plotted against control scores 436 having a range of 0-10 on the Y-axis. The scatter plot is designed to help management focus upon those applications for which the risk/control balance may be inappropriate. Various indicia, such as differently shaped icons, shown here in the form of solid circles 437A, solid triangles 437B and solid squares 437C provide an objective measure of a combination of criticality and/or cost of a particular data point, allowing a viewer to focus on important data points. In one embodiment, the various icon designs and plotting patterns are plotted above differently colored backgrounds to denote the relative presence or absence of commensurate risk and control. For instance, red background may denote areas of the scatter plot in which the level of control likely is inappropriate in view of the risks, a green background may denote areas of the scatter plot in which the level of control likely is appropriate in view of the level of risk, and a yellow background may denote areas of the scatter plot in which it is not completely clear whether the level of control is appropriate in view of the level of risks.”  The use of a scatter plot is merely a design choice of how to display data results as it does not serve as a function aside from displaying).
	It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date to use Osborn’s Application Risk and Control Assessment Tool with Bania’s Reporting Behavior Anomalies because it will be useful to use a scatter plot to read data.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439